         Case 2:17-cv-01599-NBF Document 57 Filed 11/06/20 Page 1 of 5




  IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF
                            PENNSYLVANIA

CALISIA KELLEY and JOHNNIE MAE
KELLEY, Co-Administrators of the                    )
ESTATE OF BRUCE KELLEY JR.,                         )   Civil Action No. 2:17-cv-1599 NBF
deceased,                                           )
                                                    )   TYPE OF PLEADING:
                                                    )
              Plaintiffs,                           )   PLAINTIFFS’ PETITION FOR
                                                    )   IN CAMERA REVIEW OF
                                                    )   COUNSELING/THERAPY
                                                    )   RECORDS OF OFFICERS.
                                                    )
                                                    )
                                                    )   NATURE OF COMPLAINT:
                                                    )   Section 1983 Civil Rights Action
                                                    )   Excessive/Deadly Force
                                                    )
                             Vs.                    )   FILED ON BEHALF OF:
                                                    )   Calisia Kelley and Johnnie Mae
BRIAN O’MALLEY, both                                )   Kelley, Co-Administrators of
in his Official and Individual Capacities           )   the Estate of Bruce Kelley, Jr.,
as Sergeant for the Allegheny County Port           )   deceased.
Authority and DOMINIC RIVOTTI, in both his          )
Official and Individual Capacities as Officer for   )
the Allegheny County Port Authority ,               )
                                                    )
                                                    )   BY:
       Defendants, Jointly and Severally.           )   Noah Geary, Esquire
                                                    )   Suite 225
                                                    )   Washington Trust Building
                                                    )   Washington, PA 15301
                                                    )   724-222-3788
                                                    )   PA ID 78382


                                                        November 6, 2020




JURY TRIAL DEMANDED.



                                               1
          Case 2:17-cv-01599-NBF Document 57 Filed 11/06/20 Page 2 of 5




 PLAINTIFFS’ PETITION FOR IN CAMERA REVIEW OF COUNSELING/THERAPY
                        RECORDS OF OFFICERS.

       AND NOW COME the Plaintiffs, Calisia Kelley and Johnnie Mae Kelley, Co-

Administrators of the Estate of Bruce Kelley, Jr., deceased, through their lawyer, Noah Geary,

and respectfully request as follows:

                                            Certification:

       The undersigned counsel hereby Certifies that he and defense counsel conferred about

this issue and attempted in good faith to resolve it without Court Intervention.

November 6, 2020                                       /s/ Noah Geary, Esquire



                                    Nature of case/background.

1.     This is a Section 1983 civil rights deadly force case wherein the Defendant Police

Officers shot Plaintiffs’ son/brother 7 times - including twice in the back - killing him, after a

failed K-9 Officer apprehension attempt.

2.     Plaintiffs’ deceased, Bruce Kelley, had an interaction with two Port Authority Police

Officers in/near a Gazebo in Wilkinsburg, Pittsburgh on January 31, 2016.

3.     The initial interaction was with Officers Emily Hampy and Thomas Adams.

4.     This interaction led to calls for back-up during which the Defendant Officers, Ravotti and

O’Malley, responded.

5.     O’Malley deployed his K-9 to apprehend Mr. Kelley, who slashed at the dog.

6.     O’Malley and Ravotti then started shooting Kelley.

7.     O’Malley fired 10 shots at Kelley.

8.     Ravotti fired 2 shots.




                                                  2
             Case 2:17-cv-01599-NBF Document 57 Filed 11/06/20 Page 3 of 5




9.        The Defendants’ deposition testimony indicates that the first 2 shots were in Kelley’s

back when he was facing away from the Defendant Officers.

                                                Request herein.

10.       Depositions established that all four of the primary Officers involved in this incident,

Emily Hampy 1, Thomas Adams and the two Defendants underwent counseling/therapy regarding

this incident. The Officers’ renditions of what occurred during the counseling sessions may

contradict their testimonies and provide valuable impeachment material for cross-examination of

them at trial.

11.       On August 20, 2020 Plaintiffs’ counsel served upon defense counsel a Subpoena Duces

Tecum seeking, inter alia, the Counseling Records of all 4 Officers (See #Number 46 of the

Schedule, Exhibit A, attached to simultaneously-filed Motion for a Protective Order).

12.       Defense counsel responded to the Subpoena, and objected to the production of Hampy

and Adams’ records as not relevant. (See attached response, Exhibit B). Defense counsel agrees

that the counseling/therapy records of the Defendant Officers O’Malley and Hampy are

discoverable.

13.       The discoverability of the records of Hampy and Adams is the subject of a

simultaneously-filed Motion to Compel.

14.       Plaintiffs herein request that the Court conduct an in camera review of the counseling

records of all four Officers (those of Hampy and Adams if deemed discoverable by this Court) to

protect the privacy interests of the Officers.

15.       This is because Defense counsel has raised the prospect that issues unrelated to this

incident may have been discussed during the counseling sessions.



1
    Hampy is no longer in Law Enforcement. She is now married and her name is Emily Hampy Niebel.

                                                        3
          Case 2:17-cv-01599-NBF Document 57 Filed 11/06/20 Page 4 of 5




16.     Counsel conferred in good faith on how to resolve this issue without this Court’s

intervention.

17.     Plaintiffs’ counsel proposed that the parties and their counsel enter into a Confidentiality

Agreement regarding the records. Defense counsel declined because it was felt that this would

still violate the privacy interests of the Officers.

18.     Defense counsel proposed that he review the records and give to Plaintiff’s counsel what

defense counsel thought relevant to the case. Plaintiffs’ counsel declined because the Plaintiffs

did not wish to rely on defense counsel as being the gatekeeper of what was furnished to them in

discovery.

        WHEREFORE, the Plaintiffs respectfully request that this Court grant this Petition and

conduct an in camera review of these records or provide any other relief it deems appropriate to

resolve this issue.




                                                           Respectfully submitted,

                                                           /s/ Noah Geary
                                                           Noah Geary, Esquire
                                                           Washington Trust Building
                                                           Suite 225
                                                           Washington, PA 15301
                                                           (724) 222-3788
                                                           PA I.D.#: 78382
                                                           November 6, 2019




                                                       4
         Case 2:17-cv-01599-NBF Document 57 Filed 11/06/20 Page 5 of 5




                               CERTIFICATE OF SERVICE:

       I, Noah Geary, Esquire, do hereby certify that a true copy of the foregoing PETITION

FOR IN CAMERA REVIEW OF RECORDS was served via electronic mail on November 6,

2019 to the below-listed counsel of record:



                                   Greg Evashavik, Esquire
                              (Counsel for Port Authority Defendants)




                                                   Respectfully submitted,

                                                   /s/ Noah Geary
                                                   Noah Geary, Esquire
                                                   Washington Trust Building
                                                   Suite 225
                                                   Washington, PA 15301
                                                   (724) 222-3788
                                                   PA I.D.#: 78382




                                               5
